Title: To George Washington from Nathaniel Luff, Jr., 3 March 1798
From: Luff, Nathaniel Jr.
To: Washington, George

 

Venerable Friend,
Wilmington [Del.] 3d Mo. [March] 1798

I am a second time called to address a few lines to Thee, awakened in the night season, or previous to the dawn of day, for that purpose, (I believe,) the sentiments in the first instance that impressed my mind, not being inscribed on paper, are lost. I have in the second instance been more attentive to the impulse, (I will not call it divine) but am as to myself, fully satisfied of that incomprehensible power, being sensibly felt and understood by the obedient Sons and daughters of Men: when duly and truly asked for, and abided in, according to the Scripture testimony, “Ask and ye shall receive.”
The awakened sensation seems enlightened by a comparison of one of the greatest Men in America, and (in the sentiments of many) of the political World: compared with the feeblest child.
A neighbour of mine who in the seeming agonies of death, (of his Infant) in gratitude, and for past favors, was about to have christened, (as it is called) George Washington; & who has to the marvelous astonishment of all that see it, recovered, or survived. Whether this intimation communicated to me had a tendency to draw my mind into such a train of thinking, I cannot say, or whether it proceeded from a superior source. I thought I felt strength to venture to direct these lines; including in some measure the anxiety which has at times attended me, respecting Thee. My situation in life is such, as to require no immediate favor, (unless it is a dying prayer, should I be the survivor) as a free born American; and thy present situation such, as perhaps, not to forbid this freedom.
Without a further Soliloquy I have briefly to mention, that as I was in view of thy person during a very critical period of the Revolution: and tho’ but a beardless youth, was so filled with the love of my Country, and thy person, as almost to pay divine homage. but in the field of carnal warfare, I learned that great and important lesson; to set bounds to my ambition: and instead of those carnal weapons, that I was then disposed to use, am now desireous of being furnished with such, as are not carnal, “but mighty, to the pulling down, strong holds.”
Impressed with a great love and esteem for thy Person, and thy

preservation here, and thy Soul to live eternally in the heavens hereafter; I am imboldened to deliver a free and open sentiment, to an American Citizen, on an important and highly interesting subject—no less than the grand struggle, for the life, Liberty, and property of present, and future generations: the introduction of which, (respecting these States) thou hast had the leading command—a large share of the honor both at home, and abroad. but why, does the silent Whisper, like the gentle rilling of water, keep alive; or like water passing through earth, and falling on marble; abrade the fine polish, by the impurity of its mixture, & leave a stain? or like Slavery to sully this, (so much otherwise) approved Statue!
Reasons like these are presented to my mind, (for I could never be brought to believe, that avarice or mere interest could induce Thee to suffer the Chains however loosened; or lengthened) to have place in thy mind, as a leading motive; and have thus argued—that at a critical period, (as Thou was possessed of better information than most men) while Thou held the superior stations in Government, that thy judgment was founded on the general good, (as is clearly expressed) in thy Valedictory address. that thy example in such wise, would have hurtful tendency: by a too precipitate Abolition; which instead of establishing true Liberty, and happiness, would but increase their misery, by the abuse of it.
But since thy retirement, (I, as an individual,) with many others, looked for the fullfillment of such an apparent duty in a private Citizen: and more especially beloved as Thou art to a large proportion of thy fellow Soldiers, and others—yet nevertheless thy enemies speak against Thee, and this charge remains indefencible to thy friends, and a handle ⟨mutilated⟩.
I expect no reply to these co⟨mutilated⟩, either privately or publicly—but only a desire that Thou mayest condescend to read them, as proceeding from one who has, (as before observed) no favor to ask for, & but desires thy present and eternal wellfare.

Nathaniel Luff Jr


P.S. I should not have ventured to have subscribed my name, but in the initials: had I not learned that such mode, was considered offensive.


N.L.
